Title: To George Washington from Jethro Sumner, 18 April 1784
From: Sumner, Jethro
To: Washington, George



Sir
Hillsborough [N.C.] April 18th 1784

It was with pleasure, we recd your circular letter, the eleventh of March last, and in a few days, a conveyance offered to the Gentlemen, Lt Col. Archd Lyttle, Majr Reading Blount, and Majr John Griffith McRee, who were appointed delagates in October last, to attend the Genl meeting of the Society of the Cincinnati.
This states society, being appointed to meet on the second monday of this month, it was necessary that the delegates attend, on there way to the General Convention—when every measure were taken in our power to hasten there departure.
We Sir, beg leave to recommend to you these Gentlemen, whose services to the Country, has continued from the commencement of the late war. I am Sir, with Esteem and Respect, yr very Hble Servt

Jethro Sumner

